DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s response filed on February 18, 2021 is acknowledged and has been entered.  Claims 1-21 are pending.  
Claims 1-21 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61395850, 61398159, 61426208, 61462972, 61448547 or 61516996, fails to provide adequate support or enablement in 
It is noted for the completeness of the record which of the priority documents provide full support for the instantly claimed method.  It is noted that none of the provisional documents, 61395850, 61398159, 61426208, 61462972, 61448547 or 61516996 provide support for the instantly claimed method.  However, it is important to note that the earlier filed application, 13300235, filed November 18, 2011 provides full support for the method, as claimed.  Therefore, even with priority documents that do not provide full support, the instant claims are still afforded an earliest priority date that antedates any of the possible prior art.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on February 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 14532666 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-21 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The terminal disclaimer overcomes the rejection of record.  Further, a careful review of the art shows that while there are references which teach high level multiplex, or lengthy annealing times, or both features together, none of these references antedate the earliest priority date of the instant application.  For example, Spier et al. (US PgPub 20110212846; September 2011) teaches longer annealing times but does not teach high level multiplex.  The Spier et al. (US PgPub 20140329245; November 2014) reference which includes both high level multiplex and longer annealing times does not antedate the earliest priority date of the instant application. Therefore, the claims are novel and non-obvious over the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM